 1   Jillian R. O’Brien, CA Bar No. 251311
     jillian.obrien@ogletree.com
 2   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 3   Two Monument Square
     Suite 703
 4   Portland, Maine 04101
     Telephone:     207.387.2960
 5   Facsimile:     207.387.2986
 6   Attorneys for Defendant
     Hartford Life and Accident Insurance Company
 7

 8                                 UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10

11   YURI CARDENAS,                                      Case No. 4:19-CV-00272-HSG

12                  Plaintiff,                           STIPULATED MOTION TO DISMISS THE
                                                         PLAN; PROPOSED ORDER
13          v.
                                                         Complaint Filed:     January 16, 2019
14
                                                         Trial Date:          None Set
15   HARTFORD LIFE & ACCIDENT
     INSURANCE COMPANY and
16   BITTORRENT, INC. LONG TERM
     DISABILITY PLAN,
17
                    Defendant.
18

19

20          Pursuant to Fed. R. Civ. P. 21, Defendants Group Long Term Disability and Life Plan for

21   Employees of BitTorrent, Inc. (“the BitTorrent Plan”) and Hartford Life and Accident Insurance

22   Company and Plaintiff Yuri Cardenas stipulate to the dismissal of named Defendant the BitTorrent

23   Plan, without prejudice, in the above-referenced matter. As grounds for this stipulated motion to

24   dismiss, the parties agree that the long-term disability benefits at issue in this case are fully insured

25   by Defendant Hartford Life and Accident Insurance Company (“Hartford”) pursuant to a long-term

26   disability insurance policy issued to BitTorrent, Inc., (“the Policy”), and that Hartford is responsible

27   for payment of all sums that may be due to Plaintiff under the Policy. The parties

28

                                                  1                   Case No. 4:19-cv-00272-HSG
                       STIPULATED MOTION TO DISMISS THE PLAN & PROPOSED ORDER
 1   further agree that Hartford will not assert failure to name the BitTorrent Plan as a defense in this
 2   matter.
 3   IT IS SO STIPULATED.
 4                                                   Respectfully submitted,
 5   DATED: February 26, 2019                        FEINBERG, JACKSON, WORTHMAN &
                                                     WASOW, LLP
 6

 7

 8                                                   By: /s/ Nina Wasow
                                                         Nina Wasow
 9
                                                     Attorneys for Plaintiff
10                                                   Yuri Cardenas
11

12   DATED: February 26, 2019                        OGLETREE, DEAKINS, NASH, SMOAK &
                                                     STEWART, P.C.
13

14

15                                                   By: /s/ Jillian R. O’Brien
                                                         Jillian R. O’Brien
16

17                                                   Attorneys for Defendant
                                                     Hartford Life and Accident Insurance Company
18

19
     DATED: February 26, 2019                        TRUCKER HUSS, APC
20

21

22                                                   By: /s/ Angel Garrett
                                                         Angel Garrett
23
                                                     Attorneys for Defendant
24                                                   Group Long Term Disability and Life Plan for
                                                     Employees of BitTorrent, Inc.
25

26

27

28

                                                 2                   Case No. 4:19-cv-00272-HSG
                      STIPULATED MOTION TO DISMISS THE PLAN & PROPOSED ORDER
 1                                Certification Pursuant to Local Rule 5-1(i)(3)
 2             Pursuant to Local Rule 5-1(i)(3), I, Jillian R. O’Brien, do attest that all signatories listed,
 3   and on whose behalf the filing is submitted, concur in this filing’s content and have authorized the
 4   filing.
 5   Dated:            February 26, 2019               By: /s/ Jillian R. O’Brien
                                                           Jillian R. O’Brien
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3                   Case No. 4:19-cv-00272-HSG
                         STIPULATED MOTION TO DISMISS THE PLAN & PROPOSED ORDER
 1                                        [PROPOSED] ORDER
 2   PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED:

 3          Defendant Group Long Term Disability and Life Plan for Employees of BitTorrent, Inc.
 4   (erroneously named BitTorrent, Inc. Long Term Disability Plan) (“the BitTorrent Plan”) is hereby
 5   dismissed from this action without prejudice.
 6
     Dated: February _____,
                        27 2019                  ____________________________
 7                                               Hon. Haywood S. Gilliam, Jr.
                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 4                   Case No. 4:19-cv-00272-HSG
                      STIPULATED MOTION TO DISMISS THE PLAN & PROPOSED ORDER
